Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Lynn Morreale on 2/11/2022.
Claims 17 and 18 have been cancelled.
Reasons for Allowance
Claims 1-4, 6-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Bertelo et al. (U.S. 2013/0323416) and Bloom (US 4,937,135). For independent claim 1, Bertelo teaches a method of manufacturing a semi-crystalline article from at least one pseudo-amorphous polymer (ABSTRACT and [0016]). However, Bertelo does not explicitly teach that forming a semi-crystalline molded article wherein the crystallinity increases by at least 5% (absolute) crystallinity over the pseudo-amorphous polymer. Bloom fails to disclose these elements as well. So independent claim 1 is allowable and their depended claims (i.e. claims 2-4, 6-16 and 19-21 depend on claim 1) will be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742